Exhibit 10.25

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into effective as of
November 8, 2007, by and between VARIAN, INC., a Delaware corporation (the
“Company”)1, and Sean M. Wirtjes, an employee of the Company (“Employee”).

The Company’s Board of Directors (the “Board”) has determined that it is in the
best interest of the Company and its stockholders for the Company to agree to
pay Employee termination compensation in the event Employee should leave the
employ of the Company under the circumstances described below. The Board
recognizes that the possibility of a proposal from a third person, whether or
not solicited by the Company, concerning a possible “Change in Control” of the
Company (as such language is defined in Section 3(d)) will be unsettling to
Employee. Therefore, the arrangements set forth in this Agreement are being made
to help assure a continuing dedication by Employee to Employee’s duties to the
Company notwithstanding the proposal or occurrence of a Change in Control. The
Board believes it imperative, should the Company receive any proposal from a
third party, that Employee, without being influenced by the uncertainties of
Employee’s own situation, be able to assess and advise the Board whether such
proposals are in the best interest of the Company and its stockholders, and to
enable Employee to take action regarding such proposals as the Board might
determine to be appropriate. The Board also wishes to demonstrate to key
personnel that the Company desires to enhance management relations and its
ability to retain and, if needed, to attract new management, and intends to
ensure that loyal and dedicated management personnel are treated fairly.

In view of the foregoing, the Company and Employee agree as follows:

1. EFFECTIVE DATE AND TERM OF AGREEMENT.

This Agreement is effective and binding on the Company and Employee as of the
date hereof; provided, however, that, subject to Section 2(d), the provisions of
Sections 3 and 4 shall become operative only upon the Change in Control Date.

2. EMPLOYMENT OF EMPLOYEE.

(a) Except as provided in Sections 2(b), 2(c) and 2(d), nothing in this
Agreement shall affect any right which Employee may otherwise have to terminate
Employee’s employment, nor shall anything in this Agreement affect any right
which the Company may have to terminate Employee’s employment at any time in any
lawful manner.

 

--------------------------------------------------------------------------------

1

“Company” shall include the Company, any successor to the Company’s business
and/or assets, and any party which executes and delivers the agreement required
by Section 7(e) or which otherwise becomes bound by the terms and conditions of
this Agreement by operation of law or otherwise.



--------------------------------------------------------------------------------

(b) In the event of a Potential Change in Control, to be entitled to receive the
benefits provided by this Agreement, Employee will not voluntarily leave the
employ of the Company, and will continue to perform Employee’s regular duties
and the services specified in the recitals of this Agreement until the Change in
Control Date. Should Employee voluntarily terminate employment prior to the
Change in Control Date, this Agreement shall lapse upon such termination and be
of no further force or effect.

(c) If Employee’s employment terminates on or after the Change in Control Date,
the Company will provide to Employee the payments and benefits as provided in
Sections 3 and 4.

(d) If Employee’s employment is terminated by the Company prior to the Change in
Control Date but on or after a Potential Change in Control Date, then the
Company will provide to Employee the payments and benefits as provided in
Sections 3 and 4 unless the Company reasonably demonstrates that Employee’s
termination of employment neither (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control nor
(ii) arose in connection with or in anticipation of a Change in Control. Solely
for purposes of determining the timing of payments and the provision of benefits
in Sections 3 and 4 under the circumstances described in this Section 2(d),
Employee’s date of termination shall be deemed to be the Change in Control Date.

3. TERMINATION FOLLOWING CHANGE IN CONTROL.

(a) If a Change in Control shall have occurred, Employee shall be entitled to
the benefits provided in Section 4 upon the subsequent termination of Employee’s
employment within the applicable period set forth in Section 4 unless such
termination is due to Employee’s death or Disability or is for Cause or is
effected by Employee other than for Good Reason (as such terms are defined in
Section 3(d)).

(b) If following a Change in Control, Employee’s employment is terminated by
reason of Employee’s death or Disability, Employee shall be entitled to death or
long-term disability benefits from the Company no less favorable than the most
favorable benefits to which Employee would have been entitled had the death or
Disability occurred at any time during the period commencing one (1) year prior
to the Change in Control.

(c) If Employee’s employment shall be terminated by the Company for Cause or by
Employee other than for Good Reason during the term of this Agreement, the
Company shall pay Employee’s Base Salary through the date of termination at the
rate in effect at the time notice of termination is given, and the Company shall
have no further obligations to Employee under this Agreement.

(d) For purposes of this Agreement:

“Base Salary” shall mean the annual base salary paid to Employee immediately
prior to a Change in Control, provided that such amount shall in no event be
less than the annual base salary paid to Employee during the one (1) year period
immediately prior to the Change in Control.

 

2



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if:

(i) Any individual or group constituting a “person”, as such term is used in
Sections l3(d) and l4(d)(2) of the Exchange Act (other than (A) the Company or
any of its subsidiaries or (B) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of any of its subsidiaries), is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s outstanding securities then entitled ordinarily (and apart from
rights accruing under special circumstances) to vote for the election of
directors; or

(ii) Continuing Directors cease to constitute at least a majority of the Board;
or

(iii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50% of the combined
voting power of the Company or other corporation resulting from such
Transaction; or

(iv) all or substantially all of the assets of the Company are sold, liquidated
or distributed;

provided, however, that a “Change in Control” shall not be deemed to have
occurred under this Agreement if, prior to the occurrence of a specified event
that would otherwise constitute a Change in Control hereunder, the disinterested
Continuing Directors then in office, by a majority vote thereof, determine that
the occurrence of such specified event shall not be deemed to be a Change in
Control with respect to Employee hereunder if the Change in Control results from
actions or events in which Employee is a participant in a capacity other than
solely as an officer, employee or director of the Company.

“Change in Control Date” shall mean the date on which a Change in Control
occurs.

“Cause” shall mean:

(i) The continued willful failure of Employee to perform Employee’s duties to
the Company (other than any such failure resulting from Employee’s incapacity
due to physical or mental illness) after written notice thereof (specifying the
particulars thereof in reasonable detail) and a reasonable opportunity to be
heard and cure such failure are given to Employee by the Board or a committee
thereof; or

(ii) The willful commission by Employee of a wrongful act that caused or was
reasonably likely to cause substantial damage to the Company, or an act of fraud
in the performance of Employee’s duties on behalf of the Company; or

(iii) The conviction of Employee for commission of a felony in connection with
the performance of Employee’s duties on behalf of the Company; or

(iv) The order of a federal or state regulatory authority having jurisdiction
over the Company or its operations or by a court of competent jurisdiction
requiring the termination of Employee’s employment by the Company.

 

3



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of the Company in office on the
date hereof and any successor to any such director who was nominated or selected
by a majority of the Continuing Directors in office at the time of the
director’s nomination or selection and who is not an “affiliate” or “associate”
(as defined in Regulation 12B under the Exchange Act) of any person who is the
beneficial owner, directly or indirectly, of securities representing ten percent
(10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.

“Disability” shall mean Employee’s incapacity due to physical or mental illness
such that Employee shall have become qualified to receive benefits under the
Company’s long-term disability plan as in effect on the date of the Change in
Control.

“Dispute” shall mean, in the case of termination of Employee’s employment for
Disability or Cause, that Employee challenges the existence of Disability or
Cause, and in the case of termination of Employee’s employment for Good Reason,
that the Company challenges the existence of Good Reason for termination of
Employee’s employment.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean:

(i) The assignment of Employee to duties which are materially different from
Employee’s duties immediately prior to the Change in Control and which result in
a material reduction in Employee’s authority and responsibility when compared to
the highest level of authority and responsibility assigned to Employee at any
time during the six (6) month period prior to the Change in Control Date; or

(ii) A reduction of Employee’s total compensation as the same may have been
increased from time to time after the Change in Control Date other than (A) a
reduction implemented with the consent of Employee or (B) a reduction that is
generally comparable (proportionately) to compensation reductions imposed on
senior executives of the Company generally; or

(iii) The failure to provide to Employee the benefits and perquisites, including
participation on a comparable basis in the Company’s stock option, incentive,
and other similar plans in which employees of the Company of comparable title
and salary grade participate, as were provided to Employee immediately prior to
a Change in Control, or with a package of benefits and perquisites that are
substantially comparable in all material respects to such benefits and
perquisites provided prior to the Change in Control; or

(iv) The relocation of the office of the Company where Employee is employed
immediately prior to the Change in Control Date (the “CIC Location”) to a
location which is more than 50 miles away from the CIC Location or the Company’s
requiring Employee to be based more than 50 miles away from the CIC Location
(except for required travel on the Company’s business to an extent substantially
consistent with Employee’s customary business travel obligations in the ordinary
course of business prior to the Change in Control Date); or

 

4



--------------------------------------------------------------------------------

(v) The failure of the Company to obtain promptly upon any Change in Control the
express written assumption of an agreement to perform this Agreement by any
successor as contemplated in Section 7(e); or

(vi) The attempted termination of Employee’s employment for Cause on grounds
insufficient to constitute a basis of termination for Cause under this
Agreement; or

(vii) The failure of the Company to promptly make any payment into escrow when
so required by Section 3(f).

“Potential Change in Control” shall mean the earliest to occur of (a) the
execution of an agreement or letter of intent, the consummation of the
transactions described in which would result in a Change in Control, (b) the
approval by the Board of a transaction or series of transactions, the
consummation of which would result in a Change in Control, or (c) the public
announcement of a tender offer for the Company’s voting stock, the completion of
which would result in a Change in Control; provided, that no such event shall be
a “Potential Change in Control” unless (i) in the case of any agreement or
letter of intent described in clause (a), the transaction described therein is
subsequently consummated by the Company and the other party or parties to such
agreement or letter of intent and thereupon constitutes a “Change in Control”,
(ii) in the case of any Board-approved transaction described in clause (b), the
transaction so approved is subsequently consummated and thereupon constitutes a
“Change in Control” or (iii) in the case of any tender offer described in clause
(c), such tender offer is subsequently completed and such completion thereupon
constitutes a “Change in Control”.

“Potential Change in Control Date” shall mean the date on which a Potential
Change in Control occurs.

(e) Any termination of employment by the Company or by Employee shall be
communicated by written notice, specify the date of termination, state the
specific basis for termination and set forth in reasonable detail the facts and
circumstances of the termination in order to provide a basis for determining the
entitlement to any payments under this Agreement.

(f) If within thirty (30) days after notice of termination is given, the party
to whom the notice was given notifies the other party that a Dispute exists, the
parties will promptly pursue resolution of such Dispute with reasonable
diligence; provided, however, that pending resolution of any such Dispute, the
Company shall pay 75% of any amounts which would otherwise be due Employee
pursuant to Section 4 if such Dispute did not exist into escrow pending
resolution of such Dispute and pay 25% of such amounts to Employee. Employee
agrees to return to the Company such amounts to which it is ultimately
determined that he is not entitled.

4. PAYMENTS AND BENEFITS UPON TERMINATION.

(a) If within eighteen (18) months after a Change in Control, the Company
terminates Employee’s employment other than by reason of Employee’s death,
Disability or for Cause, or if Employee terminates Employee’s employment for
Good Reason, then the Employee shall be entitled to the following payments and
benefits, subject to Section 5 below:

 

5



--------------------------------------------------------------------------------

(i) The Company shall pay to Employee as compensation for services rendered, no
later than five (5) business days following the date of termination, a lump sum
severance payment equal to 2.00 multiplied by the sum of (A) Employee’s Base
Salary, and (B) the highest annual bonus that was paid to Employee in any of the
three fiscal years ending prior to the date of termination under the Company’s
Management Incentive Plan (the “MIP”).

(ii) The Company shall pay to Employee as compensation for services rendered, no
later than five (5) business days following the date of termination, a lump sum
payment equal to a pro rata portion (based on the number of days elapsed during
the fiscal year in which the termination occurs) of Employee’s target bonus
under the MIP for the fiscal year in which the termination occurs.

(iii) The Company shall pay to Employee as compensation for services rendered,
no later than five (5) business days following the date of termination, a lump
sum payment equal to 100% of Employee’s target bonus (without pro rating) under
the MIP for any multi-year performance period not yet completed prior to the
date of termination.

(iv) The Company shall pay to Employee as compensation for services rendered, as
soon as reasonably practicable following the date of termination but in no event
later than the date that is two-and-one-half months from the end of the
Company’s fiscal year in which the termination occurs, a lump sum payment equal
to Employee’s earned but unpaid bonus under the MIP for any completed single-
and multi-year performance period.

(v) All waiting periods for the exercise of any stock options granted to
Employee and all conditions or restrictions of any restricted stock granted to
Employee shall terminate, and all such options shall be exercisable in full
according to their terms, and the restricted stock shall be transferred to
Employee as soon as reasonably practicable thereafter.

(vi) Employee shall vest in one hundred percent (100%) of the performance shares
subject to his or her performance share awards, if any, and the payment of such
vested performance shares shall be made as soon as reasonably practicable
following the date of termination in accordance with the provisions of the
applicable performance share award. For this purpose, if the Change of Control
occurs during a performance period applicable to a performance share award, the
“performance shares subject to his or her performance share awards” shall be
deemed to be one hundred percent (100%) of the Target Number of Performance
Shares (as set forth in the applicable performance share award).

(vii) With respect to any outstanding awards issued under the Company’s stock
plans other than award types addressed in Sections 4(a)(v) and (vi) above,
Employee shall immediately vest in and have the right to exercise such awards,
all restrictions shall lapse, and all performance goals or other vesting
criteria shall be deemed achieved at target levels and all other terms and
conditions met. Such awards shall be paid or otherwise settled as soon as
reasonably practicable following the date of termination or, if later, the date
of exercise.

(viii) Employee’s participation as of the date of termination in the life,
medical/dental/vision and disability insurance plans of the Company shall be
continued on the same terms (including any cost sharing) as if Employee were an
employee of the Company (or equivalent benefits shall be provided) until the
earlier of Employee’s commencement of substantially equivalent full-time
employment with a new employer or twenty-four (24) months after the date of
termination. In the event Employee shall die before the expiration of the period
during which the Company is required to continue Employee’s participation in
such insurance plans, the participation of Employee’s surviving spouse and
family in the Company’s insurance plans shall continue throughout such period.

 

6



--------------------------------------------------------------------------------

(ix) Employee may elect upon termination to purchase any automobile then in the
possession of Employee and subject to a lease of which the Company is the lessor
by payment to the Company of the residual value set forth in the lease, without
any increase for remaining lease payments during the term or other lease
breakage costs. Employee may elect to have any such payment deducted from any
payments due the Employee hereunder.

(x) The entire balance credited to Employee’s account under the Company’s
Supplemental Retirement Plan shall, no later than five (5) business days
following the date of termination, be paid lump sum in cash to Employee.

(xi) The termination of Employee’s employment with the Company shall constitute
a “retirement” from the Company for purposes of all Company compensation and
benefits plans and programs to the extent Employee is otherwise eligible for
“retirement” as defined by the Company immediately prior to the Change in
Control.

(xii) All payments and benefits provided under this Agreement shall be subject
to applicable tax withholding.

(b) Following Employee’s termination of employment for any reason, the Company
shall have the unconditional right to reduce any payments owed to Employee
hereunder by the amount of any due and unpaid principal and interest on any
loans by the Company to Employee and Employee hereby agrees and consents to such
right on the part of the Company.

5. SECTION 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of Employee’s
termination (other than due to death), then the severance benefits payable to
Employee under this Agreement, if any, and any other severance payments or
separation benefits that may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to Employee on or within the six (6) month period following
Employee’s termination shall accrue during such six (6) month period and shall
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
payments, if any, shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following his or her termination but prior to the six
month anniversary of his or her date of termination, then any payments delayed
in accordance with this paragraph shall be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits shall be payable in accordance with
the payment schedule applicable to each payment or benefit.

 

7



--------------------------------------------------------------------------------

(b) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions as are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to Employee

6. GROSS-UP PAYMENT.

(a) Notwithstanding anything herein to the contrary, if it is determined that
any Payment would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties with respect to such excise tax (such excise tax, together with any
interest or penalties thereon, is herein referred to as an “Excise Tax”), then
Employee shall be entitled to an additional payment (a “Gross-Up Payment”) in an
amount that will place Employee in the same after-tax economic position that
Employee would have enjoyed if the Excise Tax had not applied to the Payment.
The amount of the Gross-Up Payment shall be determined by a
nationally-recognized independent public accounting firm designated by agreement
between Employee and the Company (the “Accounting Firm”). No Gross-Up Payments
shall be payable hereunder if the Accounting Firm determines that the Payments
are not subject to an Excise Tax.

“Payment” means (i) any amount due or paid to Employee under this Agreement,
(ii) any amount that is due or paid to Employee under any plan, program or
arrangement of the Company and its subsidiaries and (iii) any amount or benefit
that is due or payable to Employee under this Agreement or under any plan,
program or arrangement of the Company and its subsidiaries not otherwise covered
under clause (i) or (ii) hereof which must reasonably be taken into account
under Section 280G of the Code in determining the amount the “parachute
payments” received by Employee, including, without limitation, any amounts which
must be taken into account under Section 280G of the Code as a result of (A) the
acceleration of the vesting of any option, restricted stock or other equity
award, (B) the acceleration of the time at which any payment or benefit is
receivable by Employee or (C) any contingent severance or other amounts that are
payable to Employee.

(b) Subject to the provisions of Section 6(c), all determinations required under
this Section 6, including whether a Gross-Up Payment is required, the amount of
the Payments constituting excess parachute payments, and the amount of the
Gross-Up Payment, shall be made by the Accounting Firm, which shall provide
detailed supporting calculations both to Employee and the Company within fifteen
days of the date reasonably requested by Employee or the Company on which a
determination under this Section 6 is necessary or advisable. The Company shall
pay to Employee the initial Gross-Up Payment within 5 days of the receipt by
Employee and the Company of the determination of the Accounting Firm. If the
Accounting Firm determines that no Excise Tax is payable by Employee, the
Company shall cause its accountants to provide Employee with an opinion that the
Accounting Firm has substantial authority under the Code not to report an Excise
Tax on Employee’s Federal income tax return. Any determination by the Accounting
Firm shall be binding upon Employee and the Company. If the initial Gross-Up
Payment is insufficient to cover the amount of the Excise Tax that is ultimately
determined to be owing by Employee with respect to any Payment (hereinafter an
“Underpayment”), the Company, after exhausting its remedies under Section 6(c)
below, shall promptly pay to Employee an additional Gross-Up Payment in respect
of the Underpayment.

 

8



--------------------------------------------------------------------------------

(c) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notice shall be given as soon as practicable after
Employee knows of such claim and shall apprise the Company of the nature of the
claim and the date on which the claim is requested to be paid. Employee agrees
not to pay the claim until the expiration of the thirty (30) day period
following the date on which Employee notifies the Company, or such shorter
period ending on the date the Taxes with respect to such claim are due (the
“Notice Period”). If the Company notifies Employee in writing prior to the
expiration of the Notice Period that it desires to contest the claim, Employee
shall: (i) give the Company information reasonably requested by the Company
relating to the claim; (ii) take such action in connection with the claim as the
Company may reasonably request, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably acceptable to Employee; (iii) cooperate with the
Company in good faith in contesting the claim; and (iv) permit the Company to
participate in any proceedings relating to the claim. Employee shall permit the
Company to control all proceedings related to the claim and, at its option,
permit the Company to pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim. If requested by the Company, Employee agrees either to pay the tax
claimed and sue for refund or contest the claim in any permissible manner and to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts as the
Company shall determine; provided, however, that, if the Company directs
Employee to pay such claim and pursue a refund, the Company shall advance the
amount of such payment to Employee on an after-tax and interest-free basis (an
“Advance”). The Company’s control of the contest related to the claim shall be
limited to the issues related to the Gross-Up Payment and Employee shall be
entitled to settle or contest, as the case may be, any other issues raised by
the Internal Revenue Service or other taxing authority. If the Company does not
notify Employee in writing prior to the end of the Notice Period of its desire
to contest the claim, the Company shall pay to Employee an additional Gross-Up
Payment in respect of the excess parachute payments that are the subject of the
claim, and Employee agrees to pay the amount of the Excise Tax that is the
subject of the claim to the applicable taxing authority in accordance with
applicable law.

(d) If, after receipt by Employee of an Advance, Employee becomes entitled to a
refund with respect to the claim to which such Advance relates, Employee shall
pay the Company the amount of the refund (together with any interest paid or
credited thereon after Taxes applicable thereto). If, after receipt by Employee
of an Advance, a determination is made that Employee shall not be entitled to
any refund with respect to the claim and the Company does not promptly notify
Employee of its intent to contest the denial of refund, then the amount of the
Advance shall not be required to be repaid by Employee and the amount thereof
shall offset the amount of the additional Gross-Up Payment then owing to
Employee.

(e) The Company shall indemnify Employee and hold Employee harmless, on an
after-tax basis, from any costs, expenses, penalties, fines, interest or other
liabilities (“Losses”) incurred by Employee with respect to the exercise by the
Company of any of its rights under this Section 6, including, without
limitation, any Losses related to the Company’s decision to contest a claim or
any imputed income to Employee resulting from any Advance or action taken on
Employee’s behalf by the Company hereunder. The Company shall pay all legal fees
and expenses incurred under this Section 6, and shall promptly reimburse
Employee for the reasonable expenses incurred by Employee in connection with any
actions taken by the Company or required to be taken by Employee hereunder. The
Company shall also pay all of the fees and expenses of the Accounting Firm,
including, without limitation, the fees and expenses related to the opinion
referred to in Section 6(b).

 

9



--------------------------------------------------------------------------------

7. GENERAL.

(a) Employee shall retain in confidence under the conditions of the Company’s
confidentiality agreement with Employee any proprietary or other confidential
information known to Employee concerning the Company and its business so long as
such information is not publicly disclosed and disclosure is not required by an
order of any governmental body or court. If required, Employee shall return to
the Company any memoranda, documents or other materials proprietary to the
Company.

(b) While employed by the Company and following the termination of such
employment (other than a termination of employment by Employee for Good Reason
or by the Company other than for Cause) for a period of two (2) years, Employee
shall not, whether for Employee’s own account or for the account of any other
individual, partnership, firm, corporation or other business organization,
intentionally solicit, endeavor to entice away from the Company or a subsidiary
of the Company (each, a “Protected Party”), or otherwise interfere with the
relationship of a Protected Party with, any person who is employed by a
Protected Party or any person or entity who is, or was within the then most
recent twelve (12) month period, a customer or client of a Protected Party.

Employee acknowledges that a breach of any of the covenants contained in this
Section 7(b) may result in material irreparable injury to the Company for which
there is no adequate remedy at law, that it may not be possible to measure
damages for such injuries precisely and that, in the event of such a breach, any
payments remaining under the terms of this Agreement shall cease and the Company
may be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Employee from engaging in activities prohibited
by this Section 7(b) or such other relief as may be required to specifically
enforce all of the covenants in this Section 7(b). Employee agrees to and hereby
does submit to in personam jurisdiction before each and every such court in the
State of California, County of Santa Clara, for that purpose. This Section 7(b)
shall survive any termination of this Agreement.

(c) If litigation is brought by Employee to enforce or interpret any provision
contained in this Agreement, the Company shall indemnify Employee for Employee’s
reasonable attorney’s fees and disbursements incurred in such litigation and pay
prejudgment interest on any money judgment obtained by Employee calculated at
the prime rate of interest in effect from time to time at the Bank of America,
San Francisco, from the date that payment should have been made under the
Agreement, provided that Employee shall not have been found by the court in
which such litigation is pending to have had no cause in bringing the action, or
to have acted in bad faith, which finding must be final with the time to appeal
therefrom having expired and no appeal having been taken.

 

10



--------------------------------------------------------------------------------

(d) Except as provided in Section 4, the Company’s obligation to pay to Employee
the compensation and to make the arrangements provided in this Agreement shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other right which the Company may have against Employee or anyone else. All
amounts payable by the Company hereunder shall be paid without notice or demand.
Employee shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment.

(e) The Company shall require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company, by written agreement to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

(f) This Agreement shall inure to the benefit of and be enforceable by
Employee’s heirs, successors and assigns. If Employee should die while any
amounts would still be payable to Employee hereunder if Employee had continued
to live, all such amounts shall be paid in accordance with the terms of this
Agreement to Employee’s heirs, successors and assigns.

(g) For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Employee:    If to the Company: To the last address on record    Varian,
Inc. with the Company    3120 Hansen Way    Palo Alto, CA 94304-1030    Attn:
Vice President, Human Resources

or to such other address as either party furnishes to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

(h) This Agreement, together with any equity award agreement, shall constitute
the entire agreement between Employee and the Company concerning the subject
matter of this Agreement. With respect to equity awards granted on or after the
date of this Agreement, the acceleration of vesting provided for herein shall
apply to such awards except to the extent otherwise explicitly provided in the
applicable equity award agreement.

(i) The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California without giving effect
to the provisions, principles or policies thereof relating to choice or conflict
of laws. The invalidity or unenforceability of any provision of this Agreement
in any circumstance shall not affect the validity or enforceability of such
provision in any other circumstance or the validity or enforceability of any
other provision of this Agreement, and, except to the extent such provision is
invalid or unenforceable, this Agreement shall remain in full force and effect.
Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof in such jurisdiction, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. This Section 7(i) shall
survive any termination of this Agreement.

 

11



--------------------------------------------------------------------------------

(j) This Agreement may be terminated by the Company pursuant to a resolution
adopted by the Board at any time prior to a Potential Change in Control Date.
After a Change in Control Date or a Potential Change in Control Date, this
Agreement may only be terminated with the consent of Employee.

(k) No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement and this Agreement shall supersede
all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, with respect to the subject
matter hereof, including, without limitation, the Change in Control Agreement
between Employee and the Company dated as of July 1, 2004.

IN WITNESS WHEREOF, the parties acknowledge that they have read and understand
the terms of this Agreement and have executed this Agreement to be effective as
of November 8, 2007.

 

VARIAN, INC.     EMPLOYEE

/s/ Arthur W. Homan

   

/s/ Sean M. Wirtjes

By:   Arthur W. Homan     Sean M. Wirtjes Title:   Senior Vice President,
General Counsel         and Secretary      

 

12